UNITED STATES DISTRICT COURT                                USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                               DOCUMENT
                                                            ELECTRONICALLY FILED
OKLAHOMA LAW ENFORCEMENT                                    DOC #: __________________
RETIREMENT SYSTEM, individually and on                      DATE FILED: 3/16/20
behalf of all others similarly situated,

                              Plaintiffs,
                                                                 18-CV-7927 (KMW)
                        v.
                                                                OPINION & ORDER
PAPA JOHN’S INTERNATIONAL, INC.,
JOHN H. SCHNATTER, and STEVE M.
RITCHIE,

                              Defendants.

KIMBA M. WOOD, United States District Judge:
       Lead Plaintiff Oklahoma Law Enforcement Retirement System (“Plaintiff”) brings this

putative securities class action against Papa John’s International, Inc (“Papa John’s” or the

“Company”) and two of its former executives, John Schnatter and Steve Ritchie (collectively,

“Defendants”). Plaintiff alleges that Defendants falsely and misleadingly touted the Company’s

culture while enabling and perpetrating workplace sexual harassment. In so doing, according to

the Amended Complaint (“AC”), Defendants violated Sections 10(b) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78j(b), 78t(a), and the corresponding

rule of the United States Securities and Exchange Commission (“SEC”), 17 C.F.R. § 240.10b–5

(“Rule 10b–5”).

       Defendants move to dismiss this action for failure to state a claim upon which relief can

be granted, under Federal Rule of Civil Procedure 12(b)(6). For the reasons set forth below,

Defendants’ motions are GRANTED.




                                                 1
      I.      BACKGROUND 1
      A. The Parties

           Papa John’s operates and franchises pizza delivery and carryout restaurants throughout

the United States and abroad. (AC ¶ 2.) Schnatter founded the Company in 1984. (AC ¶ 31.)

Today, it is the third largest pizza delivery and carryout restaurant chain in the country. (AC ¶

2.)

           Schnatter’s name and likeness were central to the Papa John’s brand. Schnatter

frequently appeared in the Company’s advertisements and his image was featured on the

Company’s pizza boxes. (Id.) From February 25, 2014 through August 7, 2018 (the “Class

Period”), he held a range of formal roles. Until December 31, 2017, he was the Company’s

Chief Executive Officer. (Id.) Until July 11, 2018, he was also the Chairman of the Board. (Id.)

Briefly, from May 15, 2014 through July 30, 2015, he served as the Company’s President. (Id.)

Schnatter remains the Company’s largest shareholder, owning approximately 26% of its stock.

(Id.)

           Ritchie began working for Papa John’s as a customer service representative in 1996 and

steadily climbed the corporate ladder. (AC ¶ 40.) He was the Company’s Senior Vice President

from May 2013 through May 1, 2014. (AC ¶ 24.) Then, from May 15, 2014 through December

31, 2017, he was the Chief Operating Officer. (Id.) He took over Schnatter’s role as President

on July 30, 2015 and Schnatter’s role as CEO on January 1, 2018. (Id.) He remained in those

positions through the end of the Class Period. (Id.)




1
  The facts recounted here are drawn primarily from the Amended Complaint. The Court assumes all well-pled facts
to be true and draws all reasonable inferences in Plaintiff’s favor. See Koch v. Christie’s Int’l PLC, 699 F.3d 141,
145 (2d Cir. 2012). The Court also considers documents incorporated into the Amended Complaint by reference and
documents publicly filed with the SEC. See ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir.
2007).

                                                         2
       Lead Plaintiff Oklahoma Law Enforcement Retirement Systems purchased Papa John’s

stock during the Class Period. (AC ¶ 21.) Specifically, between August 16, 2016 and June 26,

2018, Plaintiff bought 8,454 shares of the Company’s common stock. (Id.)

   B. Public Statements and Disclosures During the Class Period

       Plaintiff claims that Defendants made material and misleading representations, which can

be sorted as follows:

               1. Statements Contained in the Papa John’s Code of Ethics and Business

                   Conduct (the “Code”)

       The Code assured employees that they had the “the right to expect Papa John’s to

conduct its business lawfully, responsibly and with the highest moral and ethical standards.”

(AC ¶ 70.) It pledged compliance with labor and employment laws and referenced guiding

principles of honesty, fairness, respect, and trustworthiness. (AC ¶¶ 71, 73.)

               2. Statements Contained in Financial Disclosures, Press Releases, and Earnings

                   Conference Calls

       On February 25, 2014, the first day of the class period, Papa John’s filed an annual report

on Form 10-K with the SEC (the “2013 10-K”). In that filing, the Company reported that it

“consider[s] [its] team member relations to be good.” (AC ¶ 75.) The 2013 Form 10-K further

stated that the Company was “committed to the development and motivation of our team

members through training programs, incentive and recognition programs and opportunities for

advancement.” (AC ¶ 77.) The 2013 Form 10-K also contained risk disclosures related to the

Company’s public image. For example, it warned that the “business and brand may be harmed if

Mr. Schnatter’s services were not available to the Company for any reason or the reputation of




                                                 3
Mr. Schnatter were negatively impacted.” (AC ¶ 81.) The Company made these same

representations in its 2014, 2015, 2016, and 2017 10-Ks. (AC ¶ 83.)

       Defendants periodically conducted earnings conference calls with analysts and investors

and issued press releases in connection with these financial disclosures. For instance, on a call to

discuss financial results for the first quarter of 2015, Schnatter stated, “I would be remiss if I

didn’t mention our culture. We just got rated as one of the best places to work in Kentucky,

that’s a couple years in a row, and I think that permeates throughout the rest of the organization.”

(AC ¶ 94.) In a press release issued August 2, 2016, Schnatter again emphasized employee

morale, stating that “it all comes down to better ingredients – and our most important ingredient

is our people. We take care of our people . . . .” (AC ¶ 98.) On a February 22, 2017 conference

call, Schnatter told investors that “[t]he fundamentals of the Company have never been better.

Our food, our pizza scores, our service, our culture is at an all-time high.” (AC ¶ 103.)

   C. Defendants’ Actions That Allegedly Rendered its Representations Misleading

               1. Schnatter’s NFL Comment

       On November 1, 2017, on an earnings conference call with investors and analysts,

Schnatter made a remark that was widely perceived as racist. (AC ¶ 58-59.) Papa John’s had

partnered with the National Football League (NFL) as its official pizza sponsor. On the call,

Schnatter criticized NFL commissioner Roger Goodell for failing to “nip[] in the bud” activism

among NFL players who knelt during the national anthem to protest police brutality and racism.

(AC ¶ 58.) According to Schnatter, Goodell’s handling of the “debacle” demonstrated “poor

leadership.” (Id.). Reports of these comments prompted customers to call for a boycott of the

Company. (AC ¶ 59.)




                                                  4
        The following month, on December 18, 2017, Papa John’s announced in a press release

that Schnatter was resigning from his position as the Company’s CEO and that Ritchie was

replacing him. (AC ¶ 105.) The press release emphasized that “the company’s primary focus

will be on its team members.” (Id.) It quoted Ritchie, who stated, “By focusing on our team

members, we will deliver the world class experiences our customers deserve.” (Id.)

        A year later, on February 27, 2018, Ritchie addressed the Company’s ongoing sales

slump. (AC ¶ 113.) He stated in a press release, “[a]ctions are underway to improve our brand

proposition, how we connect with customers, and how we operate at the unit level.” (Id.) On an

earnings conference call that same day, Ritchie stressed that “the strength of our culture will

determine to the success of our strategy. To be clear, it is not business as usual, at Papa John’s.”

(Id.)

               2. Schnatter’s Use of a Racial Slur

        At some unknown or unspecified point in May 2018, Schnatter used the “N-word” during

a sensitivity training conference call. (AC ¶ 119.) According to a Forbes article published on

July 11, 2018, the call included Papa John’s executives and the marketing agency Laundry

Service. (Id.) It involved a role-playing exercise for Schnatter, aimed at preventing public

relations problems like those that surrounded the NFL comment. (Id.) Asked how he would

distance himself from racist groups online, Schnatter responded that “Colonel Sanders called

blacks [the N-word]” and never faced public backlash. (Id.) Schnatter also brought up his

childhood in Indiana, where, he said, people used to drag Black people from trucks until they

died. (Id.) Schnatter apparently intended his comments to convey his antipathy to racism, but to

many on the call they had the opposite effect. (Id.) Schnatter confirmed the report. “News

reports attributing the use of inappropriate and hurtful language to me during a media training



                                                 5
session regarding race are true,” he stated. (Id.) On the day that Forbes published the story, the

price of Papa John’s stock fell 5.1 percent and Schnatter resigned as Chairman of the Board.

(AC ¶¶ 121-22.)

       A few days after the story’s publication, on July 15, 2018, Papa John’s named a special

committee of the Board of Directors to assess “all of the Company’s relationships and

arrangements” with Schnatter. (AC ¶¶ 123.) The Company also announced that it had

terminated “Schnatter’s Founder Agreement, which defined his role in the Company, among

other things, as advertising and brand spokesperson for the Company.” (Id.)

               3. Sexual Harassment and Misconduct at Papa John’s

       On July 19, 2018, eight days after it reported Schnatter’s use of the “N-word,” Forbes

published a second article. (AC ¶ 126.) This article, based on interviews with 37 then-current

and former Papa John’s employees, described disturbing instances of workplace sexual

harassment and misconduct, perpetrated by and with the tacit permission of senior executives,

including Schnatter and Ritchie. (Id.)

        Schnatter’s behavior, the article alleged, “range[d] from spying on his workers to

sexually inappropriate conduct, which has resulted in at least two confidential settlements.” (Id.)

One former executive explained to Forbes that “the married Schnatter would disappear for days

on work trips, stirring suspicion that he was ‘hooking up with girls.’” (Id.) A female employee

alleged that “Schnatter asked about her bra size and whether she’d slept with her previous boss,

and that he never let her pass in a hall without giving her a hug.” (Id.) A male executive

recalled Schnatter telling him that he “had a cute wife, if she’d lose some weight.” (Id.)

       The harassment reportedly escalated following Ritchie’s appointment as COO and

President. “The longer he was in that position, the more rapidly the culture declined,” a departed



                                                 6
employee told Forbes. (Id.) Executives apparently reserved their crudest jokes for off-site

Company gatherings, where they referenced “gangbangs” and asked whether women wanted to

“jump on the train.” (Id.) Meetings, too, were allegedly filled with profanity and inappropriate

comments. Rather than intervene, Ritchie “would just laugh.” (Id.)

       The conduct of Dustin Couts, a longtime senior leader, exemplified the so-called “bro”

culture at Papa John’s. (AC ¶ 44.) On one occasion, he discussed pornography with a junior

female employee; on another occasion, he showed inappropriate images to colleagues on his cell

phone; and on a third occasion, he asked a coworker if she was menstruating after she disagreed

with him. (AC ¶ 46.) Ritchie was aware of these incidents. (AC ¶ 126.) He called the unit

Couts oversaw a “frat.” (AC ¶ 47.)

   D. Decline in Share Value

       After Forbes broke the news of the toxic culture inside Papa John’s, the Company’s stock

price fell 4.9 percent, from a closing price of $53.10 per share on July 18, 2018, to $50.52 per

share on July 19, 2018. (AC ¶ 128.) It fell further when Papa John’s announced that its Board

had voted to adopt a “poison pill” to prevent Schnatter from gaining a controlling interest in the

Company; the stock declined 9.7 percent, from a close of $51.59 per share on Friday, July 20,

2018, to close at $46.56 per share on Monday, July 23, 2018. (AC ¶¶ 183-84). A third drop

occurred when Papa John’s released its financial results for the second quarter of 2018; the stock

fell from a close of $41.07 per share on August 7, 2018 to close at $38.94 per share on August 8,

2018. (AC ¶186.)

   E. Procedural History

       Plaintiff initiated this action on August 30, 2018 and filed the Amended Complaint on

February 19, 2019. (ECF No. 54.) On March 29, 2019, Defendant Schnatter moved to Dismiss


                                                 7
the Amended Complaint. (“Schnatter Mot.,” ECF No. 58.) On the same day, Defendants

Ritchie and Papa John’s, jointly, also moved to dismiss the Amended Complaint. (“Ritchie

Mot.,” ECF No. 60.)

   II.      LEGAL STANDARDS
   A. Rule 12(b)(6), Rule 9(b), and the PSLRA Pleading Standard

         To survive a motion to dismiss under Rule 12(b)(6), a complaint must plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). A claim has “facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). By contrast, a complaint is

properly dismissed where, as a matter of law, “the allegations in a complaint, however true,

could not raise a claim of entitlement to relief.” Twombly, 550 U.S. at 558. The Court must

accept as true all well-pled factual allegations in a complaint and “draw[ ] all inferences in the

plaintiff’s favor.” Allaire Corp. v. Okumus, 433 F.3d 248, 249-50 (2d Cir. 2006). That dictate

does not apply, however, to “legal conclusion[s] couched as a factual allegation[s].” Twombly,

550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).

         Beyond meeting the demands of Rule 12(b)(6), a plaintiff asserting securities fraud

claims must satisfy the heightened pleading requirements of Federal Rule of Civil Procedure 9(b)

and the Private Securities Litigation Reform Act (“PSLRA”), 15 U.S.C. § 78u-4(b), in order to

survive a motion to dismiss. See ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 99 (2d

Cir. 2007); Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 321–24 (2007).

         Rule 9(b) provides that “[i]n alleging fraud or mistake, a party must state with

particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). The

complaint must “(1) specify the statements that the plaintiff contends were fraudulent, (2)

                                                  8
identify the speaker, (3) state where and when the statements were made, and (4) explain why the

statements were fraudulent.” ATSI, 493 F.3d at 99.       “Allegations that are conclusory or

unsupported by factual assertions are insufficient.” Id.

        Similarly, under the PSLRA, where a claim depends on allegations that the defendant

made an untrue statement of material fact or made a statement that was misleading by virtue of

its omission of a material fact, “the complaint shall specify each statement alleged to have been

misleading, the reason or reasons why the statement is misleading, and, if an allegation regarding

the statement or omission is made on information and belief, the complaint shall state with

particularity all facts on which that belief is formed.” 15 U.S.C. § 78u-4(b)(1). The PSLRA also

requires that a plaintiff “state with particularity facts giving rise to a strong inference that the

defendant[s] acted with the required state of mind.” Id. § 78u-4(b)(2).

    B. Sections 10(b) and 20(a); Rule 10b-5

        Plaintiff asserts claims under Sections 10(b) and 20(a) of the Exchange Act, and Rule

10b–5. Section 10(b) prohibits the “use or employ, in connection with the purchase or sale of

any security . . . any manipulative or deceptive device or contrivance in contravention of such

rules and regulations as the Commission may prescribe.” 15 U.S.C. § 78j(b). Under the SEC’s

implementing rule, Rule 10b–5, it is unlawful to “make any untrue statement of a material fact or

to omit to state a material fact necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading.” 17 C.F.R, § 240.10b–5.

        To state a claim under Section 10(b) and Rule 10b-5, a plaintiff must adequately plead six

elements: “(1) a material misrepresentation or omission by the defendant; (2) scienter; (3) a

connection between the misrepresentation or omission and the purchase or sale of a security; (4)




                                                   9
reliance upon the misrepresentation or omission; (5) economic loss; and (6) loss causation.”

Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 37–38 (2011).

          Section 20(a) imposes liability on “control persons”—those who, “directly or indirectly,

control[] any person liable under” the Exchange Act. 15 U.S.C. § 78t(a). To state a claim under

Section 20(a), “a plaintiff must show (1) a primary violation by the controlled person, (2) control

of the primary violator by the defendant, and (3) that the defendant was, in some meaningful

sense, a culpable participant in the controlled person’s fraud.” ATSI, 493 F.3d at 108. If a

plaintiff has not adequately alleged a primary violation—that is, a claim under another provision

of the Exchange Act—the derivative Section 20(a) claim must fall. Id.

          Defendant Schnatter contends that Plaintiff failed to plead adequately three of the

elements of securities fraud under Section 10(b)(5) and Rule 10b-5: a material misrepresentation

or omission, scienter, and loss causation. (Schnatter Mot. at 11.) Defendants Ritchie and Papa

John’s focus on the former two elements. (Ritchie Mot. at 12.) All Defendants argue that

Amended Complaint fails to state a Section 20(a) claim.

   III.      DISCUSSION
          The varied allegations in the Amended Complaint rest on a single theory of securities

fraud. Plaintiff alleges that Schnatter, Ritchie, and other executives sexually harassed Papa

John’s employees and cultivated a crude and hostile workplace culture. Plaintiff alleges that,

with the rise of the #MeToo movement, it was likely that this wrongdoing would come to light

and harm the Company’s reputation, adversely impacting operations and revenue. (AC ¶ 127.)

Meanwhile, Defendants misleadingly touted the Company’s culture and failed to divulge the

danger that business would suffer should customers learn the truth. (Id.). Plaintiff has not

plausibly alleged that Defendants’ positive assurances about the Company’s culture exceeded the

protected bounds of generic puffery. Nor has Plaintiff plausibly alleged that the risk that Papa

                                                  10
John’s would face a #MeToo reckoning was so concrete and substantial that there arose a duty to

disclose it.

    A. Material Misrepresentations or Omissions Under Section 10(b) and Rule 10b-5

         To survive a motion to dismiss, a securities fraud complaint must allege that the

defendant made “a material misrepresentation or a material omission as to which he had a duty to

speak.” SEC v. Monarch Funding Corp., 192 F.3d 295, 308 (2d Circ. 1999). A fact is material

if it “would have been viewed by the reasonable investor as having significantly altered the total

mix of information available.” Basic Inc. v. Levinson, 485 U.S. 224, 231–32 (1988) (quotation

marks omitted). Put differently, where “there is a substantial likelihood that a reasonable person

would consider [a fact] important in deciding whether to buy or sell shares,” that fact is material.

Azrielli v. Cohen Law Offices, 21 F.3d 512, 518 (2d Cir. 1994). Statements that are too vague or

general to be relied upon are known as puffery and, by definition, are not material. ECA, Local

134 IBEW Joint Pension Tr. of Chicago v. JP Morgan Chase Co., 553 F.3d 187, 206 (2d Cir.

2009).

         In addition to being material, a statement or omission must be false or misleading in order

to be actionable. Whether a statement is false or misleading is “evaluated not only by ‘literal

truth,’ but by ‘context and manner of presentation.’” Singh v. Cigna Corp., 918 F.3d 57, 63 (2d

Cir. 2019) (quoting Operating Local 649 Annuity Tr. Fund v. Smith Barney Fund Mgmt. LLC,

595 F.3d 86, 92 (2d Cir. 2010)).

         To base a claim on an omission—such as a failure to disclose a material business

risk—a plaintiff must also plead that the defendant had a duty to disclose the omitted

information. Stratte-McClure v. Morgan Stanley, 776 F.3d 94, 101 (2d Cir. 2015). Section

10(b) and Rule 10b–5 “do not create an affirmative duty to disclose any and all material



                                                 11
information.” Matrixx Initiatives, 563 U.S. at 44; see also Basic Inc., 485 U.S. at 239 n.17

(“Silence, absent a duty to disclose, is not misleading under Rule 10b–5.”). An omission is

actionable under Rule 10b-5 only when disclosure of the omitted information was necessary to

prevent a particular statement from misleading investors. See Matrixx Initiatives, 563 U.S. at 44

(citing 17 C.F.R. § 240.10b–5(b)).

       The material misrepresentations or omissions alleged in the Amended Complaint under

Section 10(b) and Rule 10b-5 fall into three broad categories: (1) statements contained in the

Papa John’s Code of Ethics and Business Conduct; (2) positive assertions made in SEC filings,

press releases, and earnings conference calls; and (3) risks disclosed in SEC filings. None of the

statements or omissions in these categories are actionable.

               1. Statements in the Papa John’s Code of Ethics and Business Conduct

       The statements in the Code are quintessential puffery. “General statements about

reputation, integrity, and compliance with ethical norms are inactionable ‘puffery,’ meaning that

they are too general to cause a reasonable investor to rely upon them.” City of Pontiac

Policemen’s & Firemen’s Ret. Sys. v. UBS AG, 752 F.3d 173, 183 (2d Cir. 2014) (internal

quotation marks omitted). In other words, they are not statements of material facts, and are thus

incapable of forming the basis for a Section 10(b) claim.

       Courts have allowed claims based on alleged misrepresentations contained in a code of

ethics or conduct to survive a motion to dismiss only in rare circumstances. Constr. Laborers

Pension Tr. v. CBS Corp., No. 18-CV-7796, 2020 U.S. Dist. LEXIS 7787, at *21 (S.D.N.Y. Jan.

15, 2020) (Caproni, J.). In In re Signet Jewels Ltd. Securities Litigation, for example, the court

found that certain statements in Signet’s code were actionable because they were “directly at

odds with the conduct alleged in the complaint.” 2018 U.S. Dist. LEXIS 199809, at *52–53



                                                12
(S.D.N.Y. Nov. 26, 2018) (McMahon, C.J.). Signet’s code stated that the company made

employment decisions based solely on merit and that employees could report workplace

misconduct through an anonymous process without retaliation. Id. at *53-54. In reality, “the

company conditioned employment decisions on whether female employees acceded to sexual

demands and retaliated against women who attempted to anonymously report sexual

harassment.” Id. The court determined that the code’s specific statements about reporting and

retaliation were materially false and misleading. Other, “generalized statements touting the

importance of Signet’s relationship with its employees and consumer trust in the Signet brand,”

however, were the “sort of broad, aspirational, and vague puffery statements that no reasonable

investor could possibly consider significant in making investment decisions.” Id. at 54; see also

Singh, 918 F.3d at 63 (statements in a code of ethics that amounted to “general declarations

about the importance of acting lawfully and with integrity” fell “squarely within” the category of

inactionable puffery.)

       In CBS Corp.—a putative securities class action premised on sexual harassment by

CBS’s former Chairman and CEO Les Moonves—the court determined that representations in

CBS’s Business Conduct Statement were similarly “too general and disconnected from

Plaintiffs’ central theory of securities fraud to be material.” CBS Corp., 2020 U.S. Dist. LEXIS

7787, at *21. The CBS Business Conduct Statement asserted that the broadcasting company

“has a ‘zero tolerance’ policy for sexual harassment”; that CBS “will” take “all steps” and

“remedial action” to stop “sexual harassment” and “protect the workplace environment”; and that

CBS “will promptly and thoroughly investigate” sexual harassment allegations. Id. at *22-23.

The court concluded that “[n]o reasonable investor would rely on these statements as assurance

that CBS had no high-level executive who was vulnerable to a ‘#MeToo moment.’” Id. at 23.



                                                13
       The statements in the Papa John’s Code are broad, aspirational, and vague; in this way,

they resemble the statements in the Signet and CBS codes that were held inactionable. The Code

required employees to exhibit “the highest ethical standards” in dealing with customers and

colleagues, guided by “principles of honesty, fairness, mutual respect, trustworthiness, courage

and personal and professional commitment.” (AC ¶ 71.) The Code also committed Papa John’s

and its employees to complying with “all applicable labor and employment laws and

regulations,” to ensure a working environment “free of harassment or other intimidating, hostile

or offensive behavior based” on race and gender, among other characteristics and identities. (Id.)

Notably, the Code failed “entirely to elaborate on what exactly the Company would do to prevent

or respond to workplace sexual harassment.” CBS Corp., 2020 U.S. Dist. LEXIS 7787, at *24.

And like in CBS Corp., there is “no allegation that the Company highlighted its [Code] in the

wake of revelations about workplace sexual harassment to reassure investors that [it] would not

be rocked by similar allegations against its executives.” Id. at *25. No reasonable investor could

have relied on the Code’s standard and vague assurances in making investment decisions.

       The fact that Defendants regularly claimed that its culture and reputation were key to its

success does not alter this conclusion. “The importance of [a company’s] culture and reputation

to its success does not mean that any statement lauding these intangibles was material under the

securities laws.” Lopez v. CTPartners Exec. Search, Inc., 173 F. Supp. 3d 12, 29 (S.D.N.Y.

2016) (Engelmayer, J.). Rather, the relevant inquiry “must consider whether the statement made

was sufficiently specific that a reasonable investor could rely on it as a ‘guarantee of some

concrete fact or outcome.’” Id. (quoting UBS, 752 F.3d at 185). The statements in the Code

were not.




                                                14
                2. Positive Assertions in SEC Filings, Press Releases, and Earnings Calls

        The positive assertions about the Company’s culture in SEC filings, press releases, and

earnings conference calls are likewise inactionable as immaterial puffery. These statements did

not assert or imply that Schnatter, Ritchie, or other executives had never engaged in misconduct

or would not be implicated in the #MeToo movement. They were, instead, expressions of

“general corporate optimism.” IBEW Local Union No. 58 Pension Tr. Fund & Annuity Fund v.

Royal Bank of Scot. Grp., 783 F.3d 383, 392 (2d Cir. 2015).

        Other courts have dismissed as puffery assurances about workplace safety and

intolerance for sexual harassment. For example, after firing Charlie Rose for sexual misconduct,

CBS stated that it had “worked to strengthen existing systems to ensure a safe environment,” that

it “offer[s] employees discretion and fairness,” and that it takes “swift action when [it] learn[s] of

unacceptable behavior.” CBS Corp., 2020 U.S. Dist. LEXIS 7787, at *35. Faced with claims

based on Les Moonves’s subsequent #MeToo scandal, the court regarded these statements as

“little more than a pep talk.” Id. at 36.

        Another securities class action in this district centered on the decline of CTPartners stock

after a NY Post article recounted allegations of lewd behavior and gender discrimination by

CTPartners’ top executives. Lopez, 173 F. Supp. 3d at 18. CTPartners responded to the NY Post

article in a press release, stating that it “takes all allegations of discrimination very seriously . . .

[and] is fundamentally committed to a diverse workforce, and promotes an inclusive and positive

working environment.” Id. at 19. The court held that this response was “too hazy and general

for any reasonable investor to have relied upon [it].” Id. at 128.

        The statements alleged here to be materially false and misleading are even hazier. None

mention sexual harassment or misconduct. They include: “We consider our team member



                                                    15
relations to be good” (AC ¶ 75); “We are committed to the development and motivation of our

team members through programs, incentive and recognition programs and opportunities for

advancement” (AC ¶ 77); “The culture of Papa John’s, really, is one that attracts really quality

people” (AC ¶ 92); “[O]ur most important ingredient is our people. We take care of our people”

(AC ¶ 98); “Our people-powered strategy has developed a passionate culture throughout the

brand . . .” (AC ¶ 100); “We believe our continuous commitment to enhance culture and quality

will further differentiate our premium brand from the rest of the industry” (AC ¶ 102); “Our

food, our pizza scores, our service, our culture is at an all-time high” (AC ¶ 103); “An inspired

culture will always be our most competitive differentiation” (AC ¶ 107); and “[T]he strength of

our culture will determine the success of our strategy. To be clear, it is not business as usual, at

Papa John’s” (AC ¶ 115). The last statement, which followed Schnatter’s NFL comment and

might be understood to imply that the Company had since addressed internal problems, comes

closest to stating a misleading material fact but is simply too vague to have invited an investor’s

reasonable reliance.

               3. Risks Disclosed in SEC Filings

       Plaintiff argues that risk disclosures contained in Defendants’ SEC Filings were

misleading “half-truths.” Under Rule 10b-5, “once a company speaks on an issue or topic, there

is a duty to tell the whole truth.” Meyer v. Jinkosolar Holdings Co., 761 F.3d 245, 250 (2d Cir.

2014). Additionally, Item 503(c) of SEC Regulation S-K requires that certain filings “provide

under the caption ‘Risk Factors’ a discussion of the most significant factors that make the

offering speculative or risky.” In re Lions Gate Entm't Corp. Sec. Litig., 165 F. Supp. 3d 1, 21

(S.D.N.Y. 2016) (Koeltl, J.) (quoting 17 C.F.R. § 229.503(c)). Courts in this Circuit have

generally found that the disclosure requirements of Item 503(c) and Rule 10b-5 are coextensive.



                                                 16
City of Roseville Emps. Ret. Sys. v. EnergySolutions, Inc., 814 F. Supp. 2d 395, 426 (S.D.N.Y.

2011) (Koeltl, J.) (collecting cases). Under these provisions, risk disclosures are actionable half-

truths when a company discloses a risk that could have an impact on its business when, in fact,

that risk has already materialized. In re Facebook, Inc. IPO Sec. & Derivative Litig., 986 F.

Supp. 2d 487, 516 (S.D.N.Y. 2013) (Sweet, J.).

       For its principal example of a misleading half-truth, Plaintiff points to the Company’s

2013 10-K disclosure about the harms that would result if Schnatter’s role or reputation were

compromised. Papa John’s disclosed that “our business and brand may be harmed if Mr.

Schnatter’s services were not available to the Company for any reason or the reputation of Mr.

Schnatter were negatively impacted.” (AC ¶ 81.) According to Plaintiff, this disclosure, while

accurate, was deceptive because Schnatter was at the time fueling a toxic workplace culture,

“which heightened the risk that his reputation and that of the Company would be harmed.” (Pls.

Opp’n. to Ritchie Mot. at 16; Pls. Opp’n. to Schnatter Mot. at 7.)

       As an initial matter, Plaintiff’s argument that this risk of harm had materialized before the

filing of the 2013 10-K is speculative and unsupported. The Amended Complaint does not

specify when Schnatter began harassing employees, nor when his harassing behavior became

widely known, including to those individuals who had the power to fire him. What is more, the

allegations remained uncharged and unadjudicated throughout the class period. See City of

Pontiac, 752 F.3d at 184 (“[d]isclosure is not a rite of confession and companies do not have a

duty to disclose uncharged, unadjudicated wrongdoing.”) (citations and quotation marks

omitted). Even if the risk that Schnatter would be disgraced or fired increased with the

expanding influence of the #MeToo movement, “[a]n increase in a risk does not mean the risk

has already come to pass, such that a disclosure that simply identifies the risk would be



                                                 17
misleading.” CBS Corp., 2020 U.S. Dist. LEXIS 7787, at *33. Statements regarding Schnatter’s

importance to the Company were not misleading for having omitted unadjudicated allegations

that might one day lead to his ouster.

   B. Omissions Under Item 303 of Regulation S-K

       Item 303 of Regulation S-K creates an affirmative disclosure requirement independent of

the related obligations arising under Rule 10b-5. In this Circuit, “Item 303’s affirmative duty to

disclose . . . can serve as the basis for a securities fraud claim under Section 10(b).” Stratte-

McClure, 776 F.3d at 101. As relevant here, Item 303 instructs companies to “[d]escribe any

known trends or uncertainties that have had or that the registrant reasonably expects will have a

material favorable or unfavorable impact on net sales or revenues or income from continuing

operations.” 17 C.F.R. § 229.303(a)(3)(ii). These disclosures are “necessary ‘where a trend,

demand, commitment, event or uncertainty is both presently known to management and

reasonably likely to have material effects on the registrant’s financial conditions or results of

operations.’” Stratte-McClure, 776 F.3d at 101 (quoting Management’s Discussion and Analysis

of Financial Condition and Results of Operations, Exchange Act Release No. 6835, 43 SEC

Docket 1330, 1989 SEC LEXIS 1011 (May 18, 1989)).

        “Disclosures required by Item 303 will most often relate to issues in the realm of micro

and macroeconomics; for example, a ‘reduction in the registrant’s product prices; erosion in the

registrant’s market share; changes in insurance coverage; or the likely non-renewal of a material

contract.’” CBS Corp. 2020 U.S. Dist. LEXIS 7787, at *41 (quoting Release No. 6835, 1989

SEC LEXIS 1011). Information about workplace sexual misconduct is not categorically exempt

from Item 303’s disclosure requirements. CBS Corp., 2020 U.S. Dist. LEXIS 7787, at *43.

Although “Item 303 is aimed [. . .] at more quotidian matters,” such as trends and uncertainties



                                                 18
related to financial conditions and operations rather than offensive and scandalous behavior by

corporate executives, Lopez, 173 F. Supp. 3d at 34, Item 303’s requirements are “sensitive to

historical context,” CBS Corp., 2020 U.S. Dist. LEXIS 7787, at *43. Thus, “[a]s developments

like #MeToo reshape the landscape of risk to a company of retaining an executive who engaged

in past sexual misconduct,” reasonable investors may increasingly interpret the absence of an

Item 303 disclosure to imply the nonexistence of #MeToo problems. Id.

        Here, however, the Amended Complaint has not adequately pled the existence of an

uncertainty that was both “presently known to management” and “reasonably likely to have

material effects on the registrant’s financial conditions or results of operations,” as required by

Item 303. As in Lopez, Plaintiff’s contention that “the executives’ boorish behavior would

ultimately impact the bottom line . . . requires one to have foreseen, essentially, that this behavior

would be scandalously revealed, as it was in the [Forbes article], and provoke such executive

suite turbulence so as to impair the Company’s financial condition or operational results. Except

with the benefit of hindsight, that scenario was speculative and conjectural.” Lopez, 173 F.

Supp. 3d at 34. Plaintiff urges that, because Schnatter’s racist comments had come to light,

Defendants could have “reasonably expected” his sexual harassment to come to light as well.

But the Amended Complaint contains no particularized allegations that this sequence of events

would create “anything close to a known reasonable likelihood of a material impact on financial

performance.” CBS Corp., 2020 U.S. Dist. LEXIS 7787, at *45. The possibility that Schnatter

and other executives would be exposed as harassers and then forced to leave the Company or

assume diminished roles, and that these changes would reduce revenue by disrupting operations




                                                 19
and damaging the Company’s brand, rests on a tenuous chain of causality and falls short of a

known risk, disclosure of which Item 303 would mandate. 2 See id.

    C. Scienter and Loss Causation

        Because the Court holds that Plaintiff has not adequately pled a material

misrepresentation or omission under Section 10(b) or Rule 10b-5, the Court has no occasion to

address Defendants’ alternative grounds for dismissal, based on alleged deficiencies in Plaintiff’s

pleadings as to scienter and loss causation.

    D. Control Person Liability Under Section 20(a)

        Because Plaintiff has not stated a claim for a primary violation of the Exchange Act by

any controlled person, Plaintiff’s claims against Schnatter and Ritchie based on control person

liability under Section 20(a) are also incapable of surviving Defendants’ motions to dismiss.

    E. Leave to Replead

        Plaintiff requested leave to amend its complaint should the Court grant Defendants’

motions to dismiss. (Pls. Opp’n. to Ritchie Mot. at 25 n. 23; Pls. Opp’n. to Schnatter Mot. at 19

n. 22.) Federal Rule of Civil Procedure 15(a)(2) provides that leave to amend a complaint shall

be “freely” given when “justice so requires.” “[I]t is the usual practice upon granting a motion to

dismiss to allow leave to replead.” Cruz v. TD Bank, N.A., 742 F.3d 520, 523 (2d Cir. 2013).

Nonetheless, “motions to amend should generally be denied in instances of futility, undue delay,

bad faith or dilatory motive, repeated failure to cure deficiencies by amendments previously




2
  It is worth noting that sexual harassment and misconduct can impact financial performance in the absence of public
revelation. Research demonstrates that sexual harassment results in higher rates of employee absenteeism and
turnover, as well as lower productivity. See Daniel Hemel & Dorothy S. Lund, Sexual Harassment and Corporate
Law, 118 Colum. L. Rev. 1583, 1652 (2018). But Plaintiff has not alleged—at least with any particularity—that the
sexual harassment at Papa John’s produced these effects, nor that these effects gave rise to a duty of disclosure
under Item 303.


                                                        20
allowed, or undue prejudice to the non-moving party.” Burch v. Pioneer Credit Recovery, Inc.,

551 F.3d 122, 126 (2d Cir. 2008).

         Plaintiff has amended its complaint only once, pursuant to a stipulation. (ECF No. 49.)

In the exercise of its discretion, the Court grants Plaintiff leave to replead within forty-five days

from the date of this Opinion and Order.

   IV.      CONCLUSION
         For the foregoing reasons, Defendants’ motions to dismiss the amended complaint are

GRANTED. The Clerk of Court is respectfully directed to terminate the pending motions. (ECF

Nos. 56, 59, 62.)

                SO ORDERED.

DATED:          New York, New York
                March 16, 2020

                                                                  /s/ Kimba M. Wood
                                                                   KIMBA M. WOOD
                                                                United States District Judge




                                                  21
